Petitioner was injured August 17, 1931; was allowed compensation, which was paid (with a reduction in amount ordered from August 28, 1932) to October 5, 1940. The 500-week period beyond which compensation could not be allowed expired March 17, 1941. On January 27, 1941, plaintiff filed a petition for further compensation alleging total disability since 1932. I agree with Mr. Justice SHARPE that the department had jurisdiction to hear this petition. It was filed within the 500-week period. See cases referred to in the dissenting opinion by Mr. Justice SHARPE.
The hearing on the petition was held by the deputy commissioner on May 6, 1941 — after the 500-week period had expired. On appeal, an order was entered by the department on November 19, 1941, allowing plaintiff further compensation for total disability from January 1, 1933, until the end of the 500-week period. This covered a period of eight years and three months, obviously in excess of six years previous to the date of filing the petition. I agree with Mr. Justice BUSHNELL that the statute of limitations applies. The order should limit the award of compensation to a period beginning not earlier than January 27, 1935, six years previous to the date of filing the petition. Plaintiff can be awarded further compensation only from or subsequent to January 27, 1935, and not from January 1, *Page 503 
1933. Presumably the award in this case might be for a six-year period previous to the time when the 500-week period ended. The award should not be for more than a six-year period in any event, because no part of it has been paid, and in any suit to collect the award the defense of the statute of limitations would be open to defendants as to any payments maturing more than six years previous to the date of filing the petition. Buzzn v. MunceyCartage Co., 248 Mich. 64; Hajduk v. Revere Copper  Brass,Inc., 268 Mich. 220; Weaver v. Antrim Iron Co., 274 Mich. 493. Any language used by this court in previous opinions to the effect that the general statute of limitations does not apply to awards of compensation by the department (e.g., Jelusich v.Wisconsin Land  Lumber Co., 267 Mich. 313) has already been overruled. See cases cited by Mr. Justice BUSHNELL.
The case should be remanded to the department for the entry of an award for not to exceed six years.
WIEST, J., did not sit. *Page 504